PRODUCTION SERVICES AGREEMENT This Production Services Agreement (the “Agreement”) entered into this 29th day of July 2016 between Battlers Corp. (the “Contractor”), and Focus on Peristeri ES (the “Customer”). WHEREAS, Contractor is in the business of providing production and postproduction work for feature videos, and WHEREAS, the Customer and Contractor desire to enter into an agreement whereby the Contractor will perform production and postproduction services for the Customers’ advertising, promotional, personal or other kind of videos in accordance to Customer’s needs. IT IS THEREFORE AGREED: 1.
